Citation Nr: 1440177	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder (now diagnosed as posttraumatic stress disorder (PTSD) and depressive disorder).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO granted entitlement to service connection for an anxiety disorder, claimed as PTSD, and assigned a 30 percent disability rating in a July 2011 rating decision.  The Veteran filed an NOD with regard to the rating assigned in July 2011, and a statement of the case (SOC) was issued by the RO in August 2013.  The Veteran filed his substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013. The SOC recognized that the Veteran was now diagnosed with PTSD and depressive disorder.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the VA examination, dated May 2013, which was considered by the agency of original jurisdiction (AOJ) in the August 2013 SOC, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

The evidence of record indicates that the Veteran's service-connected acquired psychiatric disorder was productive of reduced reliability and productivity due to symptoms such as impairment of memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  However, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, was not shown.





CONCLUSION OF LAW

The criteria for a higher initial rating of 50 percent, but not higher, for an anxiety disorder (now diagnosed as posttraumatic stress disorder (PTSD) and depressive disorder) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating of his acquired psychiatric disorder from the original grant of entitlement to service connection.  VA's General Counsel has held that no additional VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra at 490.  

In this case, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was granted and an initial rating was assigned in the July 2011 rating decision.  The Veteran has been granted entitlement to service connection for an acquired psychiatric disorder, effective the date he filed his claim, and has substantively appealed the initially assigned July 2011 rating.  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A, 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the Veteran's service treatment records, service personnel records, private treatment records, and VA examination reports.  The Veteran has not alleged that his acquired psychiatric disorder has worsened since his last VA examination in May 2013 and the VA examination reports, dated May 2013 and March 2011, may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  The Board finds that both examination reports are adequate because both examiners reviewed the claims file, considered the contentions of the Veteran, examined the Veteran, and supported their opinions with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Neither the Veteran, nor his representative, has identified any other development necessary for a fair adjudication of the claim decided herein that has not been completed by the RO.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Increased Initial Rating for an Acquired Psychiatric Disorder

The Veteran seeks an initial evaluation in excess of 30 percent for his service-connected acquired psychiatric disorder. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for Anxiety Disorder, NOS, which has been evaluated as 30 percent disabling, effective March 17, 2009. 

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating requires evidence of the following: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Board finds that, resolving all reasonable doubt in the Veteran's favor, an initial 50 percent rating, but not higher, is warranted.

At a February 2009 psychological evaluation by his private provider, E.W. Hoeper, M.D., the Veteran was diagnosed with PTSD.  During the evaluation, the Veteran's reported symptoms included: nightmares, two times per week; panic attacks, once every two or three months; flashbacks every day; intrusive thoughts; startling easily; hyperviligence; rarely socializing with family and friends; impaired short-term memory; impaired working memory; anger; fear; sadness; a dysfunctional pre-frontal cortex; audio and visual hallucinations; depressed mood; no energy; little interest in doing things; crying spells; helplessness; and easily angered or agitated.  Dr. Hoeper concluded that the Veteran was moderately compromised in his ability to sustain both work and social relationships.  He assigned the Veteran with a GAF score of 40.

During the appointment with Dr. Hoeper, the Veteran indicated that he had been married once to his current spouse of forty years.  The Veteran had various jobs over the years with the longest being at the "PD Crime Lab" for 29 years and he is currently working part-time as a United States Postal Service (USPS) rural mail carrier.

The Veteran was afforded two VA psychiatric examinations.  The first examination was in March 2011 and the Veteran was diagnosed by a VA psychologist with anxiety disorder, NOS.  The VA examiner observed that the Veteran was on time for his appointment and that his hygiene and grooming were good.  The Veteran had normal speech and adequate concentration to conduct the evaluation; he was able to respond to all questions in a thoughtful, detailed way.  The Veteran's thinking was relevant and well organized with verbal abstract reasoning and judgment appearing intact.  The Veteran's recent and remote episodic memory appeared good and he was able to recall historic information.  His "affect" was fairly flexible and wide ranging with good eye contact and crying when recalling specific experiences.  The Veteran's mood was described as mildly anxious.

During the March 2011 examination, the Veteran reported "seeing things" and hearing sounds that were not "real" and reoccurring as often as daily.  He reported that a significant challenge was to "deal with people...without getting angry."  He stated that he had difficulty sleeping about three to four times per week for no apparent reason and that he could not recall whether his dreams were about Vietnam.  He related that he thinks about the events he experienced in Vietnam at least three to four times per month.

Socially, in March 2011, the Veteran reported having a good relationship with family members overall and two close friends.  He worked part-time for the USPS and also is a retired crime lab investigator with a Bachelor's degree in criminal justice.  The Veteran related that he watches sports and "tries to stay in shape."  He drank very little, had adequate libido, and needed some help dressing himself due to a rotator cuff injury.  

The March 2011 VA examiner explained that, although the Veteran's symptoms included: intrusive memories; avoidance of conversations and places associated with trauma; sleep difficulty; and irritability, he did not have PTSD because he did not exhibit avoidance or numbing.  Also noted was: a lack of substance abuse; no impairment of thought process or communication; minimal or no interference with employment; minor interference with relationships; and moderate disturbances in personal and subjective functioning.

Additional private medical records, dated February 2009 to February 2013, were incorporated into the claims file.  These records show that the Veteran was prescribed Klonopin, Restoril, Lunesta, and Allopurinol.  In April 2009, the Veteran had an appointment with the Dr. Hoeper and the following symptoms were noted: nightmares and night sweats, twice per week; flashbacks, five times per week; panic attacks, twice per month; hyperviligance, startling, and intrusive thoughts; rare socialization with friends and family; and problems with memory.  The records also indicated that the Veteran experienced hallucinations two to five times per week and other various symptoms, in varying degrees, such as: anger, sadness, fear, and depressed mood; a lack of energy and interest; feeling agitated; and experiencing racing thoughts, jumping thoughts, worry, mood swings, helplessness, hopelessness, and crying spells.  The Veteran indicated similar symptoms during appointments in June, September, and November 2009.  

Progress notes for an April 2010 appointment indicate that the Veteran's short-term memory was "not as good."  He was also given an increase in dosage of his medication.  The Veteran was seen again in July 2010 and the progress notes reported that: his short-term memory had stabilized; that he had nightmares once or twice per week; and that he panics when startled, and avoids places where he can be startled.  In January 2011, the Veteran reported: nightmares, once per week; flashbacks, three to four times per week; and panic attacks.  At this appointment, the Veteran reported that his memory was good. 

Between July 2011 and August 2012, the Veteran was seen four times by his private provider.  Progress notes for these appointments indicate varying frequencies of nightmares, panic attacks, depression, and memory problems.  

The newest evidence of record documenting private treatment is a worksheet, dated February 2013, evaluating the Veteran's PTSD symptoms.  The examiner indicated that the Veteran's PTSD was stable and no change to his treatment was recommended.  The worksheet indicated that the Veteran was cooperative and alert, he could concentrate but his recent memory had gotten worse.  His mood was euthymic and normal.  The Veteran's thought process was linear, and goal orientated.  He was aware of problems, able to understand facts, draw conclusions, and engage in problem solving.  He reported visual hallucinations four to five times per month and occasional nightmares, flashbacks, panic attacks, and night sweats.  A GAF score of 50 was assigned at this time.

The Veteran was scheduled for his second VA psychiatric examination in May 2013.  At this examination, the VA psychologist diagnosed the Veteran with chronic PTSD and depressive disorder, NOS.  The psychologist noted that this diagnosis was not new additional disorders, but instead indicated a new phase of the Veteran's service-connected anxiety disorder.

The VA examiner described the Veteran's PTSD and depressive symptoms as moderate and indicated that it was not possible to differentiate the symptoms or level of impairment attributable to each disorder diagnosed.  The Veteran was assigned a GAF score of 58.  The VA examiner explained that a GAF score of 58 was warranted because socially the Veteran has been able to maintain a marriage for over 40 years, has limited friendships, and reported a few pleasurable activities.  The VA examiner reported that occupationally, the Veteran is retired but works part-time and serves as the trustee for his church six hours per week.  The Veteran did report some moderate problems with concentration and attention with his job at USPS.  According to the VA examiner, the Veteran also reported a mistrust of others and social withdrawal that could moderately impact interpersonal relationships with co-workers and supervisors.

With regard to the GAF score of 40 previously assigned by the Veteran's private doctor in February 2009, the VA examiner explained that such a GAF score is not warranted in the Veteran's case because, although he reported some audio and visual hallucinations about every three months, there was no indication of problems with reality testing.  The VA examiner further explained that during the examination, the Veteran's thought processes were "goal-directed and logical."  The VA examiner concluded that a GAF score of 58 is similar to the GAF score of 60 given at the March 2011 VA examination and is indicative of moderate symptoms and impairment.

In summarizing the Veteran's occupational and social impairment, the May 2013 VA examiner indicated that the Veteran had "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The VA medical examiner indicated that there was some marital strain due to the Veteran's social withdrawal.  The Veteran reported that he does have a good relationship with his children and sees a close friend about every couple of months.  The Veteran also reported being a trustee at his church and helping with the church upkeep and finances.  He no longer participates in coaching for the junior Olympics and has less interest in activities and hobbies such as fishing.  

The VA examiner noted that the Veteran retired in 2003 and works about two to three hours per week at USPS doing paperwork.  The Veteran reported some disciplinary problems at work due to a lack of concentration and attention.

When describing the Veteran's mood, the VA examiner noted that the Veteran reported his mood as "indifferent" and that he feels sad or down approximately two to three times per week.  The Veteran reported more frequent crying spells, anhedonia, decreased energy, and difficulty concentrating, but no current suicidal or homicidal ideation, although he reported some fleeting and passive suicidal ideation about 6 to 8 months ago.  

The May 2013 VA examiner noted that the Veteran reported some hallucinations that occur about every three to four months where he saw a type of "flying object that flashed" and sometimes he heard noises that sound like a car approaching, car horn or car door.  The VA examiner noted that the hallucinations "appear to be either a mood-related symptom due to depression or due to hypervigilance behaviors, which is a PTSD symptom."  The Veteran also indicated difficulty sleeping and will take naps during the day.

Other symptoms reported by the Veteran at the May 2013 VA examination include: flashbacks or intrusive thoughts, six to eight times per month, that cause him to feel "helpless and out of control" and "empty;" physiological arousal, including feeling sweaty and having rapid breathing; avoidance symptoms such as avoiding discussions about events from his military service or avoidance to military related television shows; and hyperviligint behavior.  The Veteran denied a problem with drugs or alcohol and stated that he did not have any current or past legal or behavioral history.  For rating purposes, the May 2013 VA examiner described the Veteran's symptoms as: depressed mood; anxiety; suspiciousness; chronic sleep impairment; and disturbances in motivation and mood.  

In light of all the evidence, the Board concludes that the Veteran is entitled to a disability rating of 50 percent, but not more, for his service-connected acquired psychiatric disorder.  Although the Veteran has symptoms that are indicative of both a 50 percent and a 30 percent disability rating, resolving all doubt in favor of the Veteran, the Board finds that a disability rating of 50 percent more closely approximates the Veteran's symptoms.  This is so because the Veteran has reported symptoms such as: mistrust and social withdrawal from others; moderate occupational problems caused by difficulty concentrating and paying attention; depression; impaired short-term memory; chronic sleep disturbances causing sleepiness during the day; crying spells; hallucinations; flashbacks; intrusive thoughts; and disturbances of motivation and mood.  In addition, his VA GAF scores ranged between 58 and 60, which indicate moderate symptoms.  While the private examiner noted a GAF score of 40, he still noted that the Veteran suffered from moderate impairment.  The Board finds that after considering all the evidence of record, the Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as are listed below. 

For example, the May 2013 VA examiner reported that the Veteran was no longer engaging in activities that he previously enjoyed, such as fishing and coaching for the junior olympics.  The examiner also reported that the Veteran had social withdrawal in addition to a mistrust of others.  Although the Veteran had been married for forty-five years, the examiner reported mild marital strain due to the Veteran's social withdrawal.  When interviewed alone, the Veteran's wife also indicated concerns about his social withdrawal.  The Veteran has a good relationship with his children and sees them about once every week and a half, but only has contact with one close friend every couple of months.  

The Veteran has a degree in criminal justice and reported retiring from his employment as crime scene investigator in 2003 because he had "enough of it."  He works part-time for USPS and has indicated disciplinary problems related to mis-delivering mail.  He attributes these problems with a lack of concentration and ability to pay attention.  He also indicated during the May 2013 examination that it is difficult for him to stay focused during a conversation and forgets what the speaker is talking about.  This was noted as being problematic during the clinical interview portion of the May 2013 examination.  During the May 2013 examination, the Veteran's affect was described as slightly dysphoric and congruent with mood.  

Although the May 2013 VA examiner found that the Veteran's symptoms resulted only in occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, which would suggest that his acquired psychiatric disorder is only 30 percent disabling, the examiner indicated that the Veteran's mistrust and social withdrawal could moderately impact his interpersonal relationships with co-workers and supervisors.  The VA examiner also noted that the Veteran had "some moderate problems with social and occupational functioning."  A GAF score of 58 was assigned which is similar to the score assigned during the March 2011 VA examination, and indicates moderate symptoms.  This suggests that both VA examiners found the Veteran's acquired psychiatric disorder to be more disabling than what is contemplated by a 30 percent rating.

The Board finds that the Veteran's symptoms do not warrant a 70 percent disability rating.  The record shows that the Veteran worked part-time during the appeal period and volunteered as a trustee at his church.  Neither private medical records, nor either of the VA examinations indicated that the Veteran had symptoms such as impaired judgment or thinking, gross impairment in thought processes or communication, neglect of personal appearance and hygiene, or intermittently illogical, obscure, or irrelevant speech.  Although the Veteran reported that he had "some fleeting, passive suicidal ideation about 6 to 8 months ago," he denied any current suicidal ideation at his May 2013 examination.  Thus, the frequency, duration, and severity of his symptoms are not indicative of impairment associated with a 70 percent rating.  Also, while the Veteran complains of hallucinations, the frequency, duration, and severity of his symptoms are not such that it affects his ability to function independently, appropriately and effectively.  The symptoms do not render him unable to establish and maintain effective relationships.  In addition, both VA examiners reported that the Veteran's hygiene was good and his speech was normal.  

In his July 2012 statement, the Veteran argues that he is entitled to a disability rating of either 70 or 100 percent because his private treatment records indicate a GAF score of 40.  However, GAF scores of 31 to 40 signify some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  As stated previously, GAF scores are an important part of evaluating mental disorders; however, the Board must consider all the pertinent evidence of record and an assigned GAF score alone is not dispositive of the percentage rating issue.  In addition, the May 2013 VA medical examiner noted no problems with reality testing or communication and there is no evidence of record signifying a major impairment.  The Board finds the VA examiner's finding persuasive because it is supported by a rationale.  

The Board also concludes that the Veteran's symptoms do not warrant a 100 percent disability rating because he does not have symptoms like gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or memory loss for names of close relatives.  Although the Veteran has consistently reported audio and visual hallucinations, the presence of certain symptoms is not necessarily determinative.  The symptoms must also cause the occupational and social impairment in the referenced areas and there is no indication that such is true.  See Vazquez-Claudio, supra.

Therefore, for all the foregoing reasons, the Board concludes that the Veteran's symptoms associated with his service-connected acquired psychiatric disorder warrant a 50 percent disability rating, but not more.  In evaluating the Veteran's acquired psychiatric disorder, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected acquired psychiatric disorder with the established criteria found in the rating schedule.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  For example, the Veteran's symptoms of impaired short-term memory, withdrawal from others, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are all listed under the 50 percent rating criteria.  The Veteran did not show or complain of any symptoms that are not contemplated under 38 C.F.R. § 4.130.  As such, the Board need not proceed to consider whether there are factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  Therefore, consideration of a TDIU is not warranted. 

For all the foregoing reasons, the Board finds an initial 50 percent rating, but not higher, for the Veteran's acquired psychiatric disorder is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 50 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-53 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent for an anxiety disorder (now diagnosed as posttraumatic stress disorder (PTSD) and depressive disorder) is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


